IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TRACY HIMCHAK,                          : No. 87 MM 2018
                                        :
                   Respondent           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
WILLIAM A. HIMCHAK,                     :
                                        :
                   Petitioner           :


                                  ORDER


PER CURIAM

    AND NOW, this 6th day of August, 2018, the “Omnibus Motions” is DENIED.